Tilzer, J.
(dissenting). I dissent and vote to affirm on the opinion of the Special Term; see, too, my dissenting opinion in the companion Appeal, No. 13373, between the same parties.
Eager, Steuer and Macken, JJ., concur with Stevens, J. P.; Tilzer J., dissents in opinions.
Judgment affirmed with $50 costs and disbursements to the respondent. (No. 13373.)
Order and judgment (one paper) reversed, on the law, with $50 costs and disbursements to the appellant, the judgment vacated and the City directed to comply with the applicable mandates of title E of chapter 15 of the Administrative Code, particularly with respect to the institution of compensation proceedings. (No. 13374.)